Citation Nr: 0819872	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for a service- connected 
lower back condition, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO.  

In correspondence dated in April 2005, the veteran withdrew 
claims for increased ratings for his knee disabilities; these 
issues are no longer before the Board.  In a February 2007 
decision, the Board denied entitlement to service connection 
for bilateral hearing loss and remanded the issue of 
entitlement to an evaluation in excess of 10 percent for a 
service-connected low back disability.  By February 2008 
rating decision, the RO assigned an evaluation of 20 percent 
to the service-connected low back disability.  Although each 
increase represents a grant of benefits, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.


FINDING OF FACT

The veteran's service-connected low back disability was 
manifested by no more than a mild disability picture before 
April 6, 2007 and by no more than mild limitation of motion 
and some spasm thereafter.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent before April 6, 2007 and in excess of 20 
percent from that date for the veteran's service-connected 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5295 (2002) and Diagnostic Code 5237 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the notice 
provided addressed the effective date provisions that are 
pertinent to the veteran's claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here, the VCAA duty to notify was satisfied by way of January 
2002, May 2005 and March 2007 letters that fully addressed 
all four notice elements and sent prior to the initial AOJ 
decision in this matter.  The letters informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

The VCAA duty to notify has not been satisfied with respect 
to the following notice elements contained in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, supra.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was advised of all relevant provisions in the 
statement of the case and subsequent supplemental statements 
of the case and because the veteran was represented and had 
ample opportunity for clarification over the long course of 
the appellate process. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, medical examinations and accompanying opinions 
were rendered in June 2002 and April 2007.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA clinical records from the Nashville VA 
Medical Center.  The veteran was also afforded VA medical 
examinations as detailed above.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's service-connected low back disability has been 
rated 20 percent disabling by the RO under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  Previously, 
it was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  The 20 percent evaluation became effective April 6, 
2007.  Before that date, it was rated 10 percent disabling.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

The former schedular criteria

Under Diagnostic Code 5295 (lumbosacral strain), the 
following levels of disability are included:

40 % Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

20 % With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position;

10 % With characteristic pain on motion;

0 % With slight subjective symptoms only;

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under former Diagnostic Code 5292, a 40 percent evaluation is 
assigned for severe limitation of motion.  A 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 10 percent evaluation is assigned for slight limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2007).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 (lumbosacral strain).

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

On June 2002 VA orthopedic examination, the veteran 
complained of a constant dull low back ache.  He could not 
perform repetitive low back motions such as bending or 
twisting because such motion caused increased pain.  At work 
with the Postal Service he was provided a stool for sorting 
mail, but he stood due to back pain.  He missed two or three 
weeks of work due to back pain in the previous year.  He used 
analgesics but did not require a cane, brace, or crutches.  
He had never undergone back surgery.  Objectively, forward 
flexion of the lumbar spine was to 100 degrees, extension was 
to 10 degrees, and lateral rotation was to 40 degrees 
bilaterally.  An X-ray study of the lumbar spine revealed no 
acute bony abnormalities, fractures, or malalignment.  The 
examiner diagnosed chronic low back pain of unknown etiology.

A March 2003 magnetic resonance imaging revealed minor 
abnormalities.  There were minor degenerative changes in the 
thoracic spine and lumbosacral spine as well as minimal 
stenosis.  

On April 2007 VA orthopedic examination, the veteran 
complained of daily moderate lumbar pain lasting for hours 
with spasm that had its onset 10 years prior.  He also noted 
stiffness, decreased motion, and radiation of pain into the 
upper thighs.  He indicated that symptoms were progressively 
worsening and that over-the-counter analgesics were 
ineffective.  Flare-ups were weekly, lasted hours, and were 
characterized as moderate.  Flare-ups were precipitated by 
"heavy work" and were alleviated with rest.  There was no 
additional limitation of motion or other functional 
impairment during flare-ups.  Objectively, there were no 
abnormal spinal curvatures.  Thoracolumbar flexion was to 90 
degrees with pain at 90 degrees.  There was no additional 
loss of motion on repetitive use.  Thoracolumbar extension 
was to 20 degrees with no pain and no additional loss of 
motion on repetitive use.  Thoracolumbar lateral flexion was 
to 30 degrees bilaterally without pain and with no additional 
loss of motion with repetitive use.  The veteran was employed 
as a postal clerk on a full-time basis and had been so 
employed for five to 10 years.  He had lost no time from work 
in the previous year due to his low back disability.  The 
examiner diagnosed lumbar strain with spasm without 
significant impact upon his usual occupation.  

A May 2007 addendum to the April 2007 examination report 
revealed radiologic evidence of minimal degenerative disc 
disease at L2-L3 and transitional S1 segment. 

With respect to the former Diagnostic Code 5295, an 
evaluation in excess of 20 percent is not warranted at any 
time during the course of this appeal because such 
manifestations as listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space have not been shown.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); Hart, supra.  An evaluation in 
excess of 10 percent is not warranted before April 6, 2007 
because before that date muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position was not shown.  Id.  

The former Diagnostic Code 5292 is also potentially 
applicable.  No more than a 20 percent evaluation is 
warranted at any time during the appellate period.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002); Hart, supra.  The 
veteran's thoracolumbar range of motion is quite extensive 
with, at worst, forward flexion to 90 degrees, extension to 
10 degrees, lateral flexion to 30 degrees, and lateral 
rotation to 40 degrees.  Thus, it cannot be characterized as 
any more than moderate, and indeed, it cannot be described as 
any more than slight.  Thus, not only is an evaluation in 
excess of 20 percent not warranted at any time, but an 
evaluation in excess of 10 percent is not for application 
before April 6, 2007.  Id.

As to the current criteria, a 40 percent rating is not 
warranted at any time during the appellate period because 
forward flexion of the thoracolumbar spine to 30 degrees or 
less and favorable ankylosis of the entire thoracolumbar 
spine have not been shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007); Hart, supra.  An evaluation in excess of 10 
percent is not warranted between September 26, 2003 and April 
6, 2007 under the current criteria because forward flexion of 
the thoracolumbar spine did not hover between 30 and 60 
degrees, the combined range of motion of the thoracolumbar 
spine was greater than 120 degrees, and muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis was not shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007); Hart, supra;. VAOPGCPREC 3-2000.  
The Board observes that the combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2007), Note (2).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2007) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2007) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No further compensation is warranted under these provisions 
because pain and weakness causing additional disability 
beyond that reflected on range of motion measurements has not 
been shown, and because weakened movement, excess 
fatigability, and incoordination are not evident from the 
record.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected low back disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


